Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Keddie on 08/11/2022.
The application has been amended as follows: IN THE CLAIMS: 
Claims 7, 32 and 51 have been amended (see attached claim listing).
Claims 52-54 are newly added claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIM LISTING WITH EXAMINER’S AMENDMENT:

	7.	(Currently Amended) A genetic construct according to claim 1, wherein the spacer sequence comprises and encodes a viral peptide spacer sequence.

	32.	(Currently Amended)  A genetic construct according to claim 1, wherein the second coding sequence comprises a nucleotide sequence encoding a signal peptide for the agonist of the TrkB receptor.

	51. 	(Currently Amended)  The method according to claim 50, wherein the optic nerve disorder that is treated is any pathophysiological condition which results in loss of RGCs, optionally wherein the optic nerve disorder that is treated is glaucoma, or wherein the cochlear disorder which is treated is hearing loss or deafness.

	52.	(New)	A genetic construct according to claim 7, wherein the viral peptide spacer sequence is a viral 2A peptide spacer sequence. 

	53.	(New)	A genetic construct according to claim 32, wherein the signal peptide is a signal peptide for BDNF, optionally wherein the nucleotide sequence encodes the canonical signal peptide for BDNF.

	54.	(New)	The method according to claim 51, wherein the pathophysiological condition is trauma to the head or face or vascular insult.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648